By Judge Thomas A. Fortkort
This matter is before the court on plaintiffs’ Motion for Summary Judgment as to defendant’s counterclaim and the opposition thereto. For the reasons specified below, plaintiffs’ motion is denied.
The plaintiffs brought this suit seeking a declaratory judgment that a contract executed by them for the sale of real property owned by them was null, void, and of no effect and alternatively asking for damages for a breach of the agreement by defendant. The defendant filed an answer and a counterclaim seeking specific performance of obligations under the contract. The plaintiffs have asked for summary judgment that the defendant is not entitled to specific performance of the contract.
Ambiguities exist in certain contractual provisions of the contract. These ambiguities must be resolved by the trier of fact by examination of additional evidence not reflected in the suit papers before the Court. More specifically, there is no mutuality of assent in provision 3(a) of the contract which allows the purchaser to waive certain rezoning contingencies and proceed to purchase the property and also allows the seller to declare the contract null and void in the event that the County of Fairfax denied either a master plan amendment or rezoning of the property. According to Rule 3:18 of the Rules of the Virginia Supreme Court, summary judgment is appropriate only when there is no genuine dispute as to any material fact. Because certain ambiguities exist in the contract pertinent to resolution of the motion for summary judgment, the Court will not grant summary judgment.
*533For the reasons set forth above, plaintiffs’ motion for summary judgment is denied.